Title: From George Washington to Colonel Mordecai Buckner, 28 January 1777
From: Washington, George
To: Buckner, Mordecai



Sir,
Morris Town. January 28th 1777.

It is not in my Power to comply with yr Request on three Accts yourself, the Country at large, & the State you come from—Were the matter to remain undetermined, yr Reputation must be ruined at all Events, every Officer wd have reason to expect equal favr & I should be justly taxed with partiality—Would you reflect on the Impropriety of yr petition, you wd certainly withdraw it—Resolved as I am to reward Merit, & punish Demerit, I shall refer yr Case to the Judgmt of a Court Martial, and shall be happy to hear that it acquits you. I am Yr Most Obedient Humble Servant.
